Citation Nr: 0318809	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1945.  He died on December [redacted], 2000.  The appellant 
is his surviving spouse.

The current appeal arose from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO denied claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318.

The appellant failed to report for a hearing before a 
decision review officer at the RO, which was scheduled for 
September 4, 2002.  Therefore, no further development with 
regard to a hearing is necessary.

The Board had imposed a temporary stay on the adjudication of 
38 U.S.C.A. § 1318 claims like this one before the Board, 
inasmuch as the veteran was not rated totally disabled for 
the statutory period.  

The stay was imposed in accordance with the directions of the 
United States Court of Appeals for the Federal Circuit (CAFC) 
in its decision in National Organization of Veterans' 
Advocates, Inc. (NOVA), v. Secretary of Veterans Affairs, 260 
F.3d 1365 (Fed. Cir. 2001).  The CAFC directed VA to conduct 
expedited rulemaking that would either explain why certain 
regulations - 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 - are 
inconsistent on the "hypothetical entitlement" issue, or 
revise the regulations so that they are consistent.  

In a document published in the Federal Register on April 5, 
2002, VA amended the provisions of 38 C.F.R. § 20.1106 to add 
an exception in order to clarify that this rule does not 
apply to claims for "enhanced" DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2), effective May 6, 2002.  See 67 Fed. Reg. 16,309 
(Apr. 5, 2002).  


The CAFC revised the stay order to state that VA should 
process all DIC claims under 38 U.S.C.A. §§ 1311(a)(2) and 
1318 except where the survivor seeks to reopen a claim on 
grounds of new and material evidence.  NOVA v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).  

In light of the above, the temporary stay on the adjudication 
of certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, was lifted.  See Chairman's Memorandum No. 01-03-
09 (April 8, 2003).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Evidence Development Unit/RO 
(VBA EDU/RO).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA EDU/ROs) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

In April 2002, the RO received a notice of disagreement (NOD) 
from the appellant with the RO's determination of the amount 
of nonservice-connected death pension benefits that the 
appellant is entitled to for the years 2001 and 2002. 




Where there has been an initial RO adjudication of a claim 
and a NOD as to its denial, the claimant is entitled to a 
statement of the case (SOC), and the RO's failure to issue an 
SOC is a procedural defect requiring remand.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2002).

Although the RO provided the appellant with a development 
letter in April 2001 on the issue of service connection for 
the cause of the veteran's death, the RO did not provide her 
with a development letter consistent with the notice 
requirements of the VCAA on the issue of entitlement to DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318, as 
clarified by Quartuccio, supra.

Inasmuch as the case must be remanded to the VBA EDU/RO for 
the issuance of a VCAA notice letter on the issue of 
entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318, the VBA EDU/RO will be asked to 
accomplish additional necessary development - obtaining 
records and medical opinions.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA EDU/RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA EDU/RO should furnish the 
appellant a development letter on the 
claim of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 that is 
consistent with the notice requirements 
of the VCAA, as clarified by Quartuccio, 
supra.  

The VBA EDU/RO should ask the appellant 
to provide the following: the date or 
approximate date of the decision(s) 
sought to be attacked collaterally, or 
otherwise provide sufficient details as 
to identify clearly the subject prior 
decision(s), and must indicate how, based 
on the evidence of record and the law at 
the time of the decision(s) being 
attacked, the veteran would have been 
entitled to have prevailed so as to have 
been receiving a total disability rating 
for ten years immediately preceding his 
death.  See Cole v. West, 13 Vet. App. 
268, 277 (1999).  

The VBA EDU/RO should advise the 
appellant that the VBA EDU/RO will be 
obtaining the veteran's vocational 
rehabilitation file for the claim of 
service connection for the cause of the 
veteran's death, and that this file will 
be considered with regard to the claim of 
entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318, if she alleges CUE in 
a decision(s) subsequent to July 20, 
1992.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

The VBA EDU/RO should also advise the 
appellant that the VBA EDU/RO will obtain 
any relevant VA medical records, if she 
alleges CUE in a decision(s) subsequent 
to July 20, 1992.  See Bell, supra.

The VBA EDU/RO should advise the 
appellant that she has up to one year 
after a VCAA notice letter is provided to 
submit additional information, and that 
if the case is returned to the Board, the 
Board will not be able to adjudicate the 
claim of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 prior to 
the expiration of the one-year time 
period unless the appellant indicates 
that she has no additional information to 
submit or waives the one-year response 
period.

3.  The VBA EDU/RO should ask the 
appellant to identify all sources of 
treatment or evaluation, VA and non-VA, 
for the veteran of any psychiatric 
symptomatology, including symptomatology 
related to senile dementia, for the 
period from November 1945 to December 
2000, include all periods of psychiatric 
hospitalization in Austin, Temple, and 
Waco, Texas.

After obtaining any necessary 
authorization, the VBA EDU/RO should 
obtain any medical records not currently 
on file.  

Regardless of the appellant's response, 
the VBA EDU/RO should endeavor to obtain 
all outstanding, relevant VA treatment 
reports.

In any event, the VBA EDU/RO should 
obtain all records from the following: 
(a) the VA Medical Center in Temple, 
Texas, for the periods from 1984 to June 
1995, from September 1996 to January 
1999, and from October 1999 to December 
2000; (b) the VA Medical Center in Waco, 
Texas, for the period from 1984 to 
December 2000, to include all 
hospitalization records for the 
hospitalization starting in July 1985, 
and the hospitalization from March to 
April 1986; (c) the VA Medical Center in 
Kerrville, Texas, for the period from 
1984 to December 2000; and (d) the VA 
outpatient clinic in Austin, Texas, for 
the periods from 1984 to October 1996 and 
from October 1999 to December 2000. 

The VBA EDU/RO should obtain all 
additional records regarding the 
veteran's care, including ones that may 
be in storage at those medical facilities 
or at a federal records center(s).

Also, the VBA EDU/RO should obtain all 
records from the following: (a) the 
Austin State Hospital for the period from 
1984 to December 2000, to include all 
clinical records for hospitalizations in 
1984 and 1985; (b) the Austin Travis 
County Mental Health Mental Retardation 
Center for the period from 1984 to 
December 2000; (c) the Rosewood HDC for 
the period from 1984 to December 2000; 
(d) Dr. T. Harris for the period from 
1984 to December 2000; (e) Dr. C. Gray 
for the period from 1984 to December 
2000; (f) the Breckenridge Hospital in 
Austin, Texas, for the period of January 
1999; and (g) the Camlu Care Center in 
Temple, Texas, for the period from April 
1999 to December 2000.

4.  The VBA EDU/RO should obtain any 
vocational rehabilitation file for the 
veteran and, if necessary, contact the 
federal records center that has the file 
and obtain it.  If such a file no longer 
exists, the VBA EDU/RO should indicate 
that in the claims folder.

5.  The VBA EDU/RO should ask the 
appellant whether the veteran ever 
applied for or received Social Security 
disability benefits.

If the appellant responds in the 
affirmative, the VBA EDU/RO should 
contact the Social Security 
Administration (SSA) and obtain the 
decision(s) and medical records 
pertaining to all claims for Social 
Security disability benefits filed by the 
veteran.

6.  The VBA EDU/RO should thereafter 
forward the entire claims file, including 
the vocational rehabilitation file, to a 
VA psychiatrist to provide an assessment 
of whether the cause of the veteran's 
death was related to his service-
connected post-traumatic stress disorder 
(PTSD).

The claims file (including vocational 
rehabilitation file), the criteria of 38 
C.F.R. § 3.312 (2002), and a separate 
copy of this remand must be made 
available to and reviewed by the 
reviewing physician prior and pursuant to 
review of the claims file and completion 
of the opinion report.  The medical 
specialist must annotate the report that 
the claims file was in fact made 
available and reviewed in conjunction 
with answering the questions posed below.

The psychiatrist should address the 
following:

(1) Is it as likely as not that the 
veteran's PTSD caused or permanently 
worsened any psychiatric disorders that 
he had at the time of his death and if 
so, identify the psychiatric disorder(s)? 

(2) Is it as likely as not that the 
veteran's senile dementia was caused by 
or permanently worsened by the service-
connected PTSD and any related 
psychiatric disorder(s)?

(3) Is it as likely as not that the 
veteran's service-connected PTSD and any 
related psychiatric disorder(s), singly 
or jointly with some other condition, 
were the immediate or underlying cause of 
death or was etiologically related 
thereto?


(4) Is it as likely as not that the 
veteran's service-connected PTSD and any 
related psychiatric disorder(s) 
contributed substantially or materially 
to death, combined to cause death, or 
aided or lent assistance to the 
production of death?

Any opinions expressed by the reviewing 
physician must be accompanied by a 
complete rationale.

7.  Thereafter, the VBA EDU/RO should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA EDU/RO should review the requested 
opinion report and required opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA EDU/RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA EDU/RO must review 
the claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the VBA EDU/RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.
8.  The VBA EDU/RO should issue a SOC on 
the issue of the amount of nonservice-
connected death pension benefits that the 
appellant is entitled to for the years 
2001 and 2002.  The appellant should be 
advised of the need to timely file a 
substantive appeal if she wishes 
appellate review.

9.  After the development requested above 
has been completed to the extent 
possible, the VBA EDU/RO should 
readjudicate the issue of service 
connection for the cause of the veteran's 
death and the issue of entitlement to DIC 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 2002), with 
consideration of clear and unmistakable 
error in a prior rating decision(s), 
38 C.F.R. § 3.22 (2002), Cole, supra, and 
Bell, supra, if/as warranted/applicable.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the VBA EDU/RO should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the VBA EDU/RO.


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

